PER CURIAM: Kristen Gartman Rogers, appointed counsel for Michael Erskine in this direct criminal appeal, has moved to withdraw from further representation of Erskine and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Erskine’s convictions and sentences are AFFIRMED.